Citation Nr: 1418034	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  08-09 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a chronic headache disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from January 1993 to September 2000.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from an August 2006 rating decision issued by the Regional Office (RO).  

The Board most recently remanded the case for additional development of the record in November 2013.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The service treatment records show that, shortly before his discharge, the Veteran reported having headaches.  There is no indication that he ever sought treatment for chronic headaches in service.  

However, at a VA examination in March 2012 the Veteran reported having had headaches since he was deployed to Bosnia, including pulsating, throbbing pain on both sides of the head.  The examiner determined that there was no current evidence of a headache disorder because the Veteran's treatment records did not show complaints or a diagnosis related to headaches.

In its November 2013 remand, the Board requested that an addendum opinion consider the Veteran's reported complaints of headaches and not just whether they had been documented in the medical records.  

Although the Board incorrectly cited an April 2012 treatment record as showing a headache complaint when the Veteran had actually denied headaches at that time, his statement at the March 2012 examination was still of record.  

The Board notes that, while treatment records show that the Veteran generally denied having headaches, there were a few occasions when he reported problems with headaches to mental health providers, including at a December 2009 VA examination. 

In December 2013, the examiner again opined that the claimed headache disorder did not exist because there was no documentation of headaches in the service or in the post-service treatment records.  The Veteran is entitled to compliance with the instructions set forth in a Board remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The December 2013 addendum opinion did not comply with the Board's remand instructions because the examiner still does not appear to have considered the Veteran's report that he had headaches in service and still has headaches.

If another examination is necessary to enable the Veteran to provide additional information about his history and symptoms, this should be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all indicated action in order to obtain an opinion as to the nature and likely etiology of the Veteran's claimed headaches.  The examiner must consider the history and symptoms that were reported by the Veteran at the March 2012 VA examination.  

The examiner should indicate whether the history and symptoms reported by the Veteran, in concert with examination findings and other evidence of record, are indicative of a chronic headache disorder, regardless of whether it is documented in the Veteran's treatment records.  If a current headache disorder is diagnosed, then the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that the headache disability had its clinical onset during service or otherwise due to an event or incident of his service.  

The examiner must provide a complete rationale that considers the Veteran's statements about his claimed headaches, including whether there is a medical basis that makes his statements more or less likely to be true. Lack of documentation in the treatment records should be considered if appropriate but is not necessarily dispositive. 

If another examination is necessary in order to obtain additional information from the Veteran, then this should be accomplished.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case.

2.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a full responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 
  
Thereafter, if indicated, the case should be returned to the Board for appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



